Citation Nr: 1531511	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a disability of the peripheral nerves of the lower extremities, claimed as peripheral neuropathy of the lower extremities.

2.  Entitlement to an initial rating in excess of 50 percent prior to March 24, 2008, and in excess of 70 percent since March 24, 2008, for PTSD with depression, anxiety, and alcohol abuse.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to April 22, 2009.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968, including service in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that granted service connection for posttraumatic stress disorder (PTSD) with depression, anxiety, and alcohol abuse, assigning a 30 percent rating effective September 28, 2005; and denied service connection for peripheral neuropathy of the lower extremities.  A June 2009 rating decision increased the rating for the psychiatric disability to 50 percent effective the date of service connection and to 70 percent effective March 24, 2008.  A September 2009 rating decision granted a total disability rating based on individual unemployability (TDIU) due to the psychiatric disability effective April 22, 2009.

The issues of entitlement to service connection for a disability of the peripheral nerves of the lower extremities and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to March 24, 2008, as of September 28, 2005, but not earlier, the Veteran's PTSD with depression, anxiety, and alcohol abuse more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

2.  The Veteran's PTSD with depression, anxiety, and alcohol abuse has not been manifested by total occupational and social impairment at any time since the effective date of service connection.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but not higher, as of September 28, 2005, but not earlier, for PTSD with depression, anxiety, and alcohol abuse are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating in excess of 70 percent for PTSD with depression, anxiety, and alcohol abuse are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

In this case, the Veteran's claim for a higher rating for a psychiatric disability arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination, including from the Social Security Administration.  The Veteran's statements in support of the claim are of record.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with examinations in November 2005 and October 2014 to ascertain the nature and severity of his psychiatric disability.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's PTSD with depression, anxiety, and alcohol abuse has been rated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2014).  The criteria of Diagnostic Code 9411 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2014).  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  GAF scores between 61 and 70 indicate some mild symptoms or some difficulty in social, occupational or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms or moderate difficulty in social or occupational functioning.  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV).

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).

The Veteran seeks higher initial ratings for his PTSD with depression, anxiety, and alcohol abuse, currently rated as 50 percent prior to March 24, 2008, and 70 percent thereafter.

An October 2005 VA treatment record shows that the Veteran's mood was good; irritability was low; anxiety, concentration, memory, energy, and motivation were fair, and appetite was okay.  He reported sleeping five to seven hours per night, waking up anxious one to two times per week, and having intrusive thoughts.  He was alert, oriented, and cooperative, with euthymic mood but blunted affect, and no psychosis or suicidal or homicidal ideations.   Speech was goal directed but slowed.  Insight was fair.  Judgment was intact.  The physician provided a diagnosis of chronic severe PTSD.  In a November 20O5 addendum, the physician stated that the Veteran was unemployable.

At a November 2005 VA examination, the Veteran reported two prior marriages, one ending in divorce and the other being annulled.  He reported last working in 1998 or 1999 when he was fired for being intoxicated.  He stated that he had about 30 jobs since discharge from service, holding the longest one for about three and one half years, quitting some for better jobs and being fired from others for alcohol use.  He reported that both his parents were deceased and his relationship with his sister was normal but not as tight as it should be.  He reported having two close friends.  He reported doing artwork, watching sports, reading, and writing.  The examiner noted that the Veteran was vague about his current alcohol intake but that he was trying to decrease it.  Examination showed that the Veteran was alert, oriented, and cooperative.  Immediate and recent memory was intact, and remote memory was satisfactory.  Concentration was intact.  Mood was anxious, but range of affect was broad.  Speech was normal as to rate and volume.  Thought process production was spontaneous and abundant.  Continuity of thought contained some rambling but he could be goal directed and relevant when refocused.  Thought content contained no suicidal or homicidal ideations.  There were no delusions, ideas of reference, or feelings of unreality.  Abstract ability was good.  Judgment was intact.  Insight was fair.  The examiner provided diagnoses of PTSD and alcohol abuse, and assigned a GAF score of 45.  

June 2007 lay statements from the Veteran's wife, ex-wife, and friends indicate that he was obsessed with protecting his home with guns and alarms, tended to roam about the house repeatedly searching through his belongings, had periods of anger during which he threw and broke things, had unpredictable mood swings from day to day, and had periods of deep depression lasting for weeks during which he would rarely sleep or eat.

A March 24, 2008, VA treatment record shows that the Veteran's mood, energy, and concentration were good; anxiety and irritability were medium; motivation was fair to good; and appetite and memory were okay.  He reported sleeping six to seven hours per night with nightmares three to four times per week and having intrusive thoughts.  He reported making things from mosaic tiles, shooting, playing with his dog, and watching television.  He was alert, oriented, and cooperative, with euthymic mood and appropriate affect, and no psychosis or suicidal ideations.  Speech was goal directed and of normal rate.  Insight was fair.  Judgment was intact.  The physician provided a diagnosis of chronic severe PTSD and stated that the Veteran was totally unemployable from PTSD.

At an April 2009 hearing at the RO before a Decision Review Officer, the Veteran reported sleep impairment, memory impairment with difficulty remembering new names and forgetting why he went to a room, anger issues, panic attacks, and that he had not had any employment since 2002 or 2003.  His wife reported that his thoughts were confused as he would be talking about one thing then move onto another, and that he had close friends back in his old hometown and a couple of pretty close friends in their current hometown.

VA treatment records through October 2014 show continued treatment for PTSD and depressive symptoms but do not show any impairment in thought processes or communication, delusions or hallucinations, inappropriate behavior, suicidal or homicidal ideations, disorientation to time or place, memory loss for names of close relatives or his own name, or an inability to perform activities of daily living.  Of note, an October 2012 treatment record shows that he was remodelling his home with a friend, and a GAF score of 50 was assigned.  It also shows that he was not getting along with his sister because he believed that she had their mother change her will and take money away from him.  A November 2012 treatment record shows complaints of anxiety and slight depression at times.  A March 2013 treatment record shows that he was doing well with many supportive friends, occasionally attended church, and engaged in reading, bible study, following the stock market, projects, and walking the dog.  A GAF score of 50 was assigned.  An August 2013 treatment record shows a GAF score of 70.  

At an October 2014 VA examination, the Veteran reported being married for eight years with some strain in the relationship, not having a good relationship with his sister, and not having any contact with a step sister.  He reported having a couple of friends with whom he sometimes watched football, went to the track, and walked the dogs.  He reported painting, working around the house, reading. writing, playing the harmonica, and learning to play the bass.  He reported sleep difficulties, getting four to five hours per night, but a generally good mood, becoming irritated at times with the government while watching the news.  He reported symptoms of depressed mood, anxiety, and mild memory loss such as forgetting names, directions, or recent events.  Examination showed that the Veteran was appropriately dressed, articulated and answered all questions, and exhibited no psychomotor agitation or retardation.  Thought production was functional, and judgement and insight were fair, with no suicidal ideation.  Mood appeared somewhat guarded.  The examiner indicated that the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

For the period prior to March 24, 2008, the record shows that the Veteran had been unemployed for almost 10 years, had two close friends, and two failed marriages.  In October 2005, a VA physician described the PTSD as severe.  In November 20O5, that same physician indicated that the Veteran was unemployable due to PTSD.  In November 2005, a VA examiner assigned a GAF score of 45, indicating serious symptoms or any serious impairment in social or occupational functioning.  In June 2007, the Veteran's wife, ex-wife, and friends indicated that he had obsessional rituals which interfered with routine activities, impaired impulse control with unprovoked irritability with periods of violence, mood swings indicative of a deficiency in mood, and periods of near-continuous depression affecting his ability to function, during which he neglected his personal appearance and hygiene, all symptoms of a 70 percent rating.

Resolving reasonable doubt in the Veteran's favor, the Board finds that prior to March 24, 2008, as of the September 28, 2005, date of service connection that PTSD with depression, anxiety, and alcohol abuse had more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

However, the Board finds that a higher 100 percent rating is not warranted at any time since the effective date of service connection.  While the Veteran's psychiatric disability results in occupational and social impairment, no physician has opined that the psychiatric disability causes total occupational and social impairment.  The Board notes that the Veteran has been unemployed for over 10 years but he has also not attempted to obtain employment.  Moreover, his unemployed status is not shown by the evidence to be solely due to the service-connected psychiatric disability.  He has stated that he left some jobs for better ones.  The Veteran is also shown to have many friends, including several close ones, and even maintain contact with his ex-wife.  He was also able to engage in remodelling work on his house with a friend.  Therefore, his disability does not cause total social impairment, which is also required for a 100 percent rating.  

As for the symptoms, the Board notes that the Veteran may have intermittent inability to perform activities of daily living during a period of deep depression.  However, there is no evidence of gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Thus, his symptoms do not more nearly approximate the criteria for a 100 percent rating.

The Board notes that the Veteran's GAF score has been found to be as low as between 41 and 50, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The Board notes that GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examination.  In this case, while the Veteran may have severe obsessional rituals and is unable to keep a job, he has not had any suicidal ideations and he has several close friends, even keeping in touch with his ex-wife.  Moreover, the current 70 percent rating contemplates the symptoms on which the low GAF scores were based.  Lastly, although the Veteran has no job, there is no evidence of an inability to function in almost all areas such as staying in bed all day, or having no home or friends.  On the contrary, he engages in numerous activities.  Thus, a higher rating is not warranted based on his GAF scores.

In conclusion, the Board finds that the Veteran's PTSD with depression, anxiety, and alcohol abuse has not been manifested by total occupational and social impairment at any time since the effective date of service connection.  Thus, an initial rating in excess of 70 percent for PTSD with depression, anxiety, and alcohol abuse is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular rating is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating is adequate.  A schedule rating in excess of that assigned is provided for certain manifestations of the service-connected psychiatric disability, but the medical evidence shows that those manifestations are not present in this case as total social impairment is not shown.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's psychiatric disability.  His symptoms of anxiety, depression, impaired impulse control, memory loss, panic attacks, and sleep impairment are contemplated by the rating criteria.  Moreover, the Veteran has been granted a TDIU due to the service-connected psychiatric disability under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

An initial 70 percent rating, but not higher, as of September 28, 2005, but not earlier, for PTSD with depression, anxiety, and alcohol abuse is granted.

An initial rating in excess of 70 percent for PTSD with depression, anxiety, and alcohol abuse is denied.


REMAND

Further development is needed on the claim for service connection for a disability of the peripheral nerves of the lower extremities, claimed as peripheral neuropathy of the lower extremities.

At an April 2009 hearing at the RO before a Decision Review Officer, the Veteran indicated that the peripheral neuropathy was due to the risks and hazards of his active duty service.  

While the record shows that the Veteran has peripheral neuropathy of the lower extremities, the record is unclear as to its etiology.  During a November 2005 VA examination, the Veteran reported that the peripheral neuropathy started about a year ago and he had been told that it was due to smoking with arteriosclerosis obliterans.  While the examiner reported that an EMG confirmed the presence of peripheral neuropathy of the lower extremities, the examiner did not provide an opinion on its etiology.  The report of a February 2007 examination in connection with a claim for Social Security disability benefits indicates that the peripheral neuropathy is due to a gunshot wound suffered in 1984.  

Initially, the Board notes that the Veteran's service personnel records show that he served in the Republic of Vietnam during the Vietnam era.  Therefore, exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  While not specifically claimed, the Veteran should be provided another examination to obtain an opinion on whether peripheral neuropathy of the lower extremities is related to service, to include presumed exposure to herbicides.  

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through October 2014.  Thus, any treatment notes since that time should be obtained.

The Board also notes that the issue of entitlement to service connection for a lumbar spine disability has been raised by the record.  The service medical records show complaints of low back pain due to a back injury prior to service, and VA treatment records show complaints of chronic low back pain.  While lumbar radiculopathy has not been diagnosed yet, as it can result in neurological manifestations that could account for the Veteran's peripheral nerve symptoms of the lower extremities, the Board finds that a grant of service connection for a lumbar spine disability could affect the outcome of the claim for service connection for the disability on appeal.  Therefore, the Board finds that the claims are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the claim for service connection for a lumbar spine disability should be adjudicated prior to the Board's adjudication of the claim for service connection for a disability of the peripheral nerves of the lower extremities, claimed as peripheral neuropathy of the lower extremities.  

The Board finds that a claim for TDIU is part of the claim for increased rating.  While that claim was granted as of April 22, 2009.  The claim for TDIU prior to April 22, 2009, remains before the Board.  The Board has granted an increased rating for PTSD for part of the period prior to April 22, 2009.  Therefore, the Board finds that the claim should be reviewed by the RO after that increased rating is effectuated.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since October 2014.

2.  Then, adjudicate the issue of entitlement to service connection for a lumbar spine disability and lower extremity neurologic disability due to a lumbar spine disability.  If any decision is adverse to the Veteran, notify the Veteran of his appeal rights.

3.  Schedule the Veteran for a VA examination by a medical doctor who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that a disability of the peripheral nerves of the lower extremities had onset in service or is otherwise related to service, to include presumed exposure to herbicides.  The examiner should consider the prior November 2005 VA examination report noting the Veteran's report that the peripheral neuropathy started about a year ago and he had been told that it was due to smoking with arteriosclerosis obliterans, and the report of a February 2007 examination in connection with a claim for Social Security disability benefits indicating that the peripheral neuropathy was due to a gunshot wound suffered in 1984.  The examiner should also consider the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


